Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 3/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the differentiation between the actuator and controller are unclear because both elements are recited as performing the same function of delivering the substance from the dosing chamber.
Regarding claim 16, the phrase “an exit of said substance” is unclear.
Regarding claim 17, it is unclear which limitations are further limiting beyond those recited in claim 14, since claim 14 already recites functions of the sensor being related to detection of the collar being positioned on the animal, etc. Therefore, it is also unclear to what the proximity sensor of claim 17 is being sensed to, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Gordon US 6,349,232.
Regarding claim 14, Gordon discloses a method for delivering a substance to an animal, comprising: 
providing a collar device for attachment to an animal (figure 1), the collar device including a dosing chamber (168 figure 5) for delivering a substance therefrom, an actuator (166 figure 5) for delivering the substance from the dosing chamber; and a controller (170/162 figure 5) for controlling delivery of the substance from the dosing chamber, and a sensor (169 figure 5) for detecting that the collar device is properly positioned on the animal (where applicant’s disclosure on page 16 describes “properly positioned” to mean “the collar is touching the fur or skin of the animal” and Gordon’s column 6 lines 51-55 describes the sensor for sensing pulse, sweating, breathing, etc. where it is inherent that the collar/sensor would need to be touching the fur/skin of the animal in order to detect such types of biological inputs); and 
configuring said controller to cooperate with said sensor so that said substance is dispensed only when the collar device is worn on the animal (where column 6 lines 51-55 describes the operation of the device depending on the sensor detecting inputs by the animal which inherently describes the substance being dispensed when worn by the animal since inputs from the animal may only be received by the sensor when the collar device is on the animal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon.

Regarding claim 15, Gordon teaches the method according to claim 14, but does not specify wherein the sensor is a temperature sensor that detects contact with skin of the animal.
However, such types of sensors are known in the art. Therefore, it would have been obvious, to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a type of sensor, in order to avoid dosing while the animal has a fever for example, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Furthermore, applicant discloses such a type of sensor as merely optional, with any number of sensors being an option; therefore, specifying that the sensor is a temperature sensor is specifically described as not critical.

Regarding claim 16, Gordon teaches the method according to claim 14, but does not specify wherein a seal or valve is positioned at or near an exit of said substance from said device and using said seal to prevent leaks from said device within the same embodiment.
Gordon; however, does teach a valve in an alternate embodiment (206/214 figure 6/234 figure 7/250 figure 8). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide a seal/valve, in order to avoid wasting the substance, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

Regarding claim 17, Gordon teaches the method according to claim 14, but does not specify wherein the sensor is a proximity sensor.
However, such types of sensors are known in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention, to provide such a type of sensor, in order to avoid dosing while the animal isn’t wearing the collar, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Furthermore, applicant discloses such a type of sensor as merely optional, with any number of sensors being an option; therefore, specifying that the sensor is a proximity sensor is specifically described as not critical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA B WONG/Primary Examiner, Art Unit 3644